Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 1 of 6 PageID #: 56




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


CARA A. GEOGHAGAN,                                  )
                                                    )
                               Plaintiff,           )
                                                    )
                          v.                        )       No. 1:19-cv-03616-RLY-MJD
                                                    )
MIDLAND CREDIT MANAGEMENT, INC.,                    )
                                                    )
                               Defendant.           )




                      MINUTE ENTRY FOR OCTOBER 31, 2019
                   TELEPHONIC INITIAL PRETRIAL CONFERENCE
                   HON. MARK J. DINSMORE, MAGISTRATE JUDGE


       The parties appeared by counsel for an Initial Pretrial Conference. The Court will

approve the Case Management Plan, by separate order, with the changes to which the parties

have agreed.

       This matter is scheduled for a telephonic status conference on Friday, December 20,

2019 at 10:30 a.m. (Eastern) to discuss case status. Counsel shall attend the status conference

by calling the designated telephone number, to be provided by the Court via email generated by

the Court’s ECF system.

       In addition, this matter is scheduled for a settlement conference on Tuesday, April 14,

2020 at 9:00 a.m. (Eastern), in Room 257, United States Courthouse, 46 East Ohio Street,

Indianapolis, Indiana, before Magistrate Judge Mark J. Dinsmore.

       Unless excused by order of the court, clients or client representatives with complete

authority to negotiate and communicate a settlement shall attend the settlement conference
Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 2 of 6 PageID #: 57




along with their counsel. This requires the presence of each party, or the authorized

representative of each corporate, governmental, or other organizational entity. Any legal entity

and/or any insurance company that is a party, or is contractually required to defend or indemnify

any party, in whole or in part, must have a fully authorized settlement representative present at

the conference. That representative must have final settlement authority to commit the company

to pay, in the representative=s own discretion, the amount of plaintiff=s most recent demand, or in

the case of the representative of an insurance company that is not a party, the total amount within

any policy limits, if such amount is lower than the plaintiff=s most recent demand; such

representative may not be counsel of record for a party in the matter. 1 The purpose of this

requirement is to have in attendance a representative who has the authority to exercise discretion

to settle the case during the settlement conference without consulting someone else who is not

present.

         In addition, unless excused by written order of the court, every individual party, and an

officer (President, Vice President, Treasurer, Secretary, CFO, CEO or COO) of every corporate

entity that is a party, shall attend the settlement conference.

         No other persons are permitted to attend the settlement conference without leave of

court.

         On or before five (5) business days before the settlement conference, the parties

shall submit (not file) a confidential settlement statement setting forth a brief statement of:


1
   A representative of a corporate party or an insurance company who has any predetermined limits upon the extent
of their authority to resolve this matter fails to satisfy this requirement. The purpose of this requirement is to ensure
that each legal entity and insurance company participating in the proceeding has present a representative who can
listen to the arguments and other discussion which take place during the settlement conference and make a full and
independent determination regarding the appropriate settlement value of the case without reference to any person or
group of persons not present at the settlement conference and who can articulate the reasons for such determination
to the Court based upon their sole and independent judgment.
Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 3 of 6 PageID #: 58




(1) relevant facts, including any key facts that the party believes are admitted or in dispute; (2)

damages, including any applicable back pay, mitigation, compensatory and/or punitive damages,

or any other special damages; (3) the existence of any applicable liens; and (4) any pending or

anticipated dispositive or other substantive motions and citation to controlling precedent in

support of their respective legal positions. The confidential settlement statement should not

exceed five pages, and submission of exhibits should be kept to a minimum. Confidential

settlement statements should be submitted via email to MJDinsmore@insd.uscourts.gov.

There is no need to follow any email submission with a hard copy.

       No later than sixty (60) days before the settlement conference, Plaintiff(s) shall serve

a settlement demand on Defendant(s), which demand shall include a breakdown of any special

damages sought by the Plaintiff(s), as well as a detailed explanation of the basis for any other

amounts claimed in the demand (the “Demand”). The Demand should represent the actual initial

good faith negotiating position of the Plaintiff(s) at the time it is made. No later than forty-five

(45) days before the settlement conference, Defendant(s) shall serve a good faith response to

the Demand. Such response should represent the actual initial good faith negotiating position of

the Defendant(s) at the time it is made. The parties shall submit (not file) courtesy copies of

their respective demand and response to the Court at the time of service. These should be

emailed to the Magistrate Judge at MJDinsmore@insd.uscourts.gov.

       If the amount of the offer made by Defendant(s) is less than the lesser of (a) $5000 or

(b) five percent of the Demand, then at the time such offer is forwarded to Plaintiff(s) and the

Court, Defendant(s) shall also submit to the Court (but not serve on any other party) a confidential

statement explaining the basis for its offer and setting forth in detail how the amount of the offer

made constitutes a good faith offer in the circumstances of the matter. Likewise, if it is
Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 4 of 6 PageID #: 59




Defendant(s) intent to offer at the settlement conference a total amount of no more than twenty

percent of the amount of the Demand to finally settle the case, Defendant(s) shall also submit to the

Court (but not serve on any other party), no later than forty-five (45) days before the settlement

conference, a confidential statement explaining the basis for any limitations in its intended final

settlement position and setting forth in detail how the amount of any such limitation constitutes a

good faith settlement position in the circumstances of the matter. 2 These submissions should also

be emailed to the Magistrate Judge at MJDinsmore@insd.uscourts.gov.

         If, after the making of the demand and/or offer set forth above, an event occurs or

information is discovered that materially alters the settlement position of any party, then a

revised demand and/or offer shall be immediately proffered and any other confidential

submissions to the Court that may be required in light of such altered settlement position(s) shall

be immediately made.

         If there exist any liens or potential liens upon Plaintiff(s) potential recovery, Plaintiff(s)=

counsel shall fully inform themselves of the nature and amount of all such liens and shall

undertake to negotiate a resolution of such liens in advance of the settlement conference and

shall make arrangements to be in telephonic communication with representatives of any such

lienholders during the course of the settlement conference for the purpose of negotiating a final

resolution of any such liens.

         Likewise, if there exists in the case any issue regarding the set-aside of certain funds from

any recovery or any other issue that could affect the amount of money payable directly to the


2
  The intent of this requirement is not to place any artificial requirements or limitations upon any of the parties’
settlement positions, or to establish any limitations as to what a good faith settlement of this matter might entail.
Rather, the intent of this requirement is to provide information to the Court regarding the viability of the settlement
conference sufficiently in advance of the settlement conference to allow the Court to schedule other matters on that
date if, in the judgment of the Court, the parties are not yet in a position to conduct fruitful settlement negotiations.
Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 5 of 6 PageID #: 60




Plaintiff as a result of the settlement, the parties will address such issue in advance of the

settlement conference and, to the extent possible, either reach an agreed resolution of such issue

or develop a plan whereby the resolution of such issue may be achieved.

       The parties are instructed to jointly prepare and submit (not file) a draft settlement

agreement, noting any disagreement by the parties. The agreement in question should represent,

to the extent possible in the circumstances, the final written agreement intended by the parties to

resolve the case and should contain all material provisions that any party believes should be

contained within such document, such that the settlement agreement proposed can be executed in

full and final settlement of the matter at the successful conclusion of the settlement conference.

The draft settlement agreement shall be emailed to the Magistrate Judge in Word format

at MJDinsmore@insd.uscourts.gov no later than five (5) business days before the

settlement conference.

       A request to vacate or continue the settlement conference must be made by motion filed

with the court no later than November 14, 2019, except in exigent circumstances. These

motions will be granted only for good cause.

       Failure to comply with any of the provisions in this Order may result in sanctions.



       Dated: 31 OCT 2019
Case 1:19-cv-03616-RLY-MJD Document 16 Filed 10/31/19 Page 6 of 6 PageID #: 61




Distribution:

Service will be made electronically
on all ECF-registered counsel of record via
email generated by the court’s ECF system.
